Case: 20-50303      Document: 00515801888         Page: 1     Date Filed: 03/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     March 30, 2021
                                  No. 20-50303
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   Carol Johnene Morris,

                                                            Petitioner—Appellant,

                                       versus

   United States of America,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:20-CV-76


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Carol Johnene Morris, Texas prisoner # 1681899, seeks to proceed in
   forma pauperis (IFP) in her appeal of the district court’s dismissal of her 28
   U.S.C. § 2241 petition challenging her four 1997 federal firearm-related
   convictions. The district court dismissed the petition for lack of jurisdiction


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50303     Document: 00515801888          Page: 2   Date Filed: 03/30/2021




                                   No. 20-50303


   because Morris was no longer in custody pursuant to the 1997 federal
   convictions.
         To proceed IFP, Morris must demonstrate both financial eligibility
   and a nonfrivolous issue for appeal. See Fed. R. App. P. 24(a); Carson v.
   Polley, 689 F.2d 562, 586 (5th Cir. 1982). Based on our review of Morris’s
   submissions and the record, she has not demonstrated a nonfrivolous issue
   for appeal with respect to the district court’s determination that it lacked
   jurisdiction over her § 2241 petition. See Howard v. King, 707 F.2d 215, 220
   (5th Cir. 1983). Therefore, her IFP motion is DENIED, and her appeal is
   DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24
   (5th Cir. 1997); 5th Cir. R. 42.2.




                                        2